                 Case 3:16-cv-05576-BHS Document 85 Filed 01/25/19 Page 1 of 3



 1                                                                     The Honorable Benjamin H. Settle

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   STEVEN E. BARRON, an individual; MARC
     W. HILLESTAD and CHRISTINE L.
10                                                            No. 3:16-cv-05576-BHS
     HILLESTAD, husband and wife; FRANK E.
11   SCHOEN, an individual; and RAYMOND
     OWENS and TAMMY OWENS, husband and
12   wife,                                                    JOINT STATUS REPORT

13                                         Plaintiffs,
14          v.
15
     AMERICAN FAMILY MUTUAL
16   INSURANCE COMPANY,

17                                       Defendant.

18
            The parties submit this Joint Status Report as directed by the Court’s Minute Order of
19

20   January 17, 2019. The parties jointly propose the following schedule for class-certification

21   proceedings:

22          •        Close of class-certification discovery, June 7, 2019;
23          •        Initial class-certification expert disclosures, June 28, 2019;
24
            •        Rebuttal class-certification expert disclosures, July 26, 2019;
25
            •        Close of class-certification expert discovery, August 23, 2019;
26
            •        Class certification motion, September 13, 2019;
     JOINT STATUS REPORT                                                  K E L L E R R O H R B AC K    L.L.P.
     (3:16-cv-05576-BHS) - 1                                                  1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE : (206) 623-3384
                Case 3:16-cv-05576-BHS Document 85 Filed 01/25/19 Page 2 of 3



 1          •       Response to class certification motion, October 14, 2019;
 2          •       Reply in support of class certification motion, October 28, 2019; and
 3
            •       Class certification hearing, if necessary, to be set by the Court and parties
 4                  following the close of class certification briefing.

 5          These deadlines are modeled on the Court’s scheduling order issued in this case on

 6   March 17, 2017. Dkt. No. 58.
 7

 8          DATED this 25th day of January, 2019

 9    KELLER ROHRBACK L.L.P.                         GORDON TILDEN THOMAS & CORDELL

10

11    By: s/ William C. Smart _______________        By: s/ William C. Smart for ____________
12    William C. Smart, WSBA #8192                   Jeffrey I. Tilden, WSBA #12219
      Isaac Ruiz, WSBA #35237                        Mark Wilner, WSBA #31550
13    Ian S. Birk, WSBA #31431                       Gordon Tilden Thomas & Cordell
      Kathryn M. Knudsen, WSBA #41075                1001 Fourth Avenue, Suite 4000
14    Keller Rohrback L.L.P.                         Seattle, Washington 98154
      1201 Third Avenue, Suite 3200                  Telephone: (206) 467-6477
15
      Seattle, Washington 98101                      Fax: (206) 467-6292
16    Telephone: (206) 623-1900                      jtilden@gordontilden.com
      Fax: (206) 623-3384                            mwilner@gordontilden.com
17    wsmart@kellerrohrback.com
      iruiz@kellerrohrback.com                       Attorneys for Plaintiffs
18    ibirk@kellerrohrback.com
      kknudsen@kellerrohrback.com
19

20    Attorneys for Plaintiffs

21

22

23

24

25

26

     JOINT STATUS REPORT                                                 K E L L E R R O H R B AC K    L.L.P.
     (3:16-cv-05576-BHS) - 2                                                 1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE : (206) 623-3384
                 Case 3:16-cv-05576-BHS Document 85 Filed 01/25/19 Page 3 of 3



 1    COLE WATHEN LEID HALL P.C.                FAEGRE BAKER DANIELS LLP

 2

 3
      By: s/ Rory Leid___________________       By: s/ Todd Walker_____________________
 4    Rory Leid, WSBA #25075                    Michael S. McCarthy, Colorado Bar #6688
      Kimberly Larsen Rider, WSBA #42736        Todd P. Walker, Colorado Bar #31068
 5    Christopher Roslaniec, WSBA #40568        Faegre Baker Daniels LLP
      Cole Wathen Leid Hall P.C.                3200 Wells Fargo Center
 6    303 Battery Street                        1700 Lincoln Street
      Seattle, Washington 98121                 Denver, CO 80203
 7
      Telephone: (206) 622-0494                 Telephone: (303) 607-3500
 8    Fax: (206) 587-2476                       michael.mccarthy@FaegreBD.com
      rleid@cwlhlaw.com                         todd.walker@FaegreBD.com
 9    croslaniec@cwlhlaw.com
      krider@cwlhlaw.com                        Attorneys for Defendant
10

11    Attorneys for Defendant

12   4812-4969-0758, v. 1

13

14

15

16

17

18
19

20

21

22

23

24

25

26

     JOINT STATUS REPORT                                       K E L L E R R O H R B AC K    L.L.P.
     (3:16-cv-05576-BHS) - 3                                       1201 Third A venue, Suite 3200
                                                                      Seattle, W A 98101-3052
                                                                   TELEPHONE: (206) 623-1900
                                                                   FACSIMILE : (206) 623-3384
